 


 HR 1045 ENR: To designate the Federal building located at 210 Walnut Street in Des Moines, Iowa, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 1045 
 
AN ACT 
To designate the Federal building located at 210 Walnut Street in Des Moines, Iowa, as the Neal Smith Federal Building. 
 
 
1.DesignationThe Federal building located at 210 Walnut Street in Des Moines, Iowa, shall be known and designated as the Neal Smith Federal Building.  
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in section 1 shall be deemed to be a reference to the Neal Smith Federal Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
